PUBLISHED ORDER DENYING PETITION TO TRANSFER

This matter is before the Indiana Supreme Court on a petition to transfer jurisdiction filed by Appellant pursuant to Appellate Rule 57, following the Court of Appeals opinion issued on October 7, 2013. See In re Paternity of I.B., No. 34A02-1305-JP-401, 2013 WL 5533146 (Ind.Ct.App.2013) (mem. dec.) The Court has reviewed the decision of the Court of Appeals. Any record on appeal that was submitted has been made available to the Court, along with all briefs filed in the Court of Appeals and all the materials filed in connection with the request to transfer jurisdiction. Also, the Court has heard oral argument on the transfer petition. Each member of the Court has had the opportunity to voice that Justice’s views on the case in conference with the other Justices, and each has voted on the petition.
Being duly advised, the Court now DENIES Appellant’s petition to transfer jurisdiction. This appeal is at an end.
The Court DIRECTS the Clerk to certify the Court of Appeals’ decision as final and to send copies of this order to all counsel of record. The Clerk is also directed to post this order to the Court’s website, and Thomson/Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.
RUCKER, DAVID, and MASSA, JJ., concur.
DICKSON, C.J., dissents to the denial of transfer with separate opinion, in which RUSH, J., joins.